      Case 3:17-cv-00485-WHO Document 227 Filed 04/25/19 Page 1 of 2



 1    JOESPH H. HUNT
      Assistant Attorney General
 2    DAVID L. ANDERSON
 3    United States Attorney
      JOHN R. TYLER
 4    Assistant Branch Director
      DANIEL D. MAULER
 5    Trial Attorney
      U.S. Department of Justice
 6    Civil Division, Federal Programs Branch
 7    1100 L Street, NW
      Washington, D.C. 20005
 8    Telephone:     (202) 616-0773
      Facsimile:     (202) 616-8470
 9    E-mail:        dan.mauler@usdoj.gov
      COUNSEL FOR DEFENDANTS
10    (See signature page for parties represented.)
11
                                 IN THE UNITED STATES DISTRICT COURT
12
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
                                           SAN FRANCISCO DIVISION
14
15    CITY AND COUNTY OF SAN
      FRANCISCO,                                         DEFENDANTS’ NOTICE OF
16                                                       ATTORNEY APPEARANCE AND
                             Plaintiff,                  SUBSTITUTION
17                   v.
                                                           No. 3:17-cv-00485-WHO
18    DONALD J. TRUMP, et al.,
19
                             Defendants.
20
21
22   PLEASE TAKE NOTICE that Daniel D. Mauler, Trial Attorney, U.S. Department of Justice,

23   hereby enters his appearance in place of W. Scott Simpson, on behalf of Defendants Donald J.
24
     Trump, in his official capacity as President of the United States; the United States of America;
25
     Kevin K. McAleenan, in his official capacity as Acting Secretary of Homeland Security; and
26
     William P. Barr, in his official capacity as Attorney General of the United States (collectively, the
27
     “Defendants”). Mr. Mauler will handle this matter going forward.
28
     Case 3:17-cv-00485-WHO Document 227 Filed 04/25/19 Page 2 of 2



 1                                       Respectfully submitted,
 2                                       JOSEPH H. HUNT
 3                                       Assistant Attorney General

 4                                       DAVID L. ANDERSON
                                         United States Attorney
 5
                                         JOHN R. TYLER
 6                                       Assistant Branch Director
 7
                                         /s/ Daniel D. Mauler
 8
                                         DANIEL D. MAULER
 9                                       (Va. Bar No.: 73190)
                                         Trial Attorney
10                                       U.S. Department of Justice
11                                       Civil Division - Federal Programs Branch
                                         1100 L Street, NW
12                                       Washington, D.C. 20005
                                         Telephone: (202) 202-616-0773
13                                       Facsimile: (202) 616-8470
                                         E-mail:      dan.mauler@usdoj.gov
14
15                                       COUNSEL FOR DEFENDANTS

16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
